Citation Nr: 0719906	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD), bipolar 
disorder, and major depression.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from April 1993 to January 
2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, in which service connection for a 
psychiatric condition was denied.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing has been 
associated with the claims file.

A motion to advance this case on the docket was granted in 
June 2007.


FINDING OF FACT

Medical evidence establishes that the veteran has been 
variously diagnosed with psychiatric disorders, to include 
PTSD, bipolar disorder, and major depression, etiologically 
related to the veteran's active service.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD, bipolar disorder, and 
major depression was incurred as the result of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection for a Psychiatric Disorder

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychoses to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).
The veteran seeks service connection for a psychiatric 
disorder to include PTSD, bipolar disorder, and major 
depression.  

The veteran's report of examination at entry to active 
service reflects no complaints or findings of any psychiatric 
defects, abnormalities, or diagnoses.  Service medical 
records reflect that the veteran was treated during active 
service for insomnia and depressive disorder, including the 
prescription of Prozac.  Her report of medical history at 
examination prior to discharge shows complaints of symptoms 
of frequent trouble sleeping and depression or excessive 
worry.  The examiner noted that these symptoms were 
associated with chronic major depressive disorder.

A statement from a private counselor, dated in March 2004, 
reflects that the veteran sought counseling through her 
school as early as 2003.  She was diagnosed with severe PTSD 
associated with traumatic military incidents, sleep 
disturbance, withdrawal, and isolation.

VA treatment records reflect that the veteran is diagnosed 
with a psychiatric condition to include bipolar disorder and 
major depression that has been found to be etiologically 
linked to active service, and PTSD which has been found to be 
the result of stressors the veteran experienced during her 
period of active service.

The veteran has identified her stressors in sworn statements 
and testimony before the undersigned Veterans' Law Judge.  In 
sum, she stated she was the subject of sexual harassment.  
Specifically, she stated that she was one of the first women 
to complete training as an explosive ordinance disposal (EOD) 
technician with the Marines.  She encountered resistance 
being a female in a male-dominated military occupational 
specialty (MOS), particularly after 1998, when the leadership 
in her unit changed, and a gunnery sergeant with different 
attitudes toward women was made her team leader.  During her 
service, she reported, she also experienced the deaths of 
family members and a close friend, including a suicide, was 
separated from her husband and ultimately divorced, and dealt 
with money problems that arose after a roommate left 
unexpectedly, leaving her with an apartment she could not 
afford.  As a result of these experiences, her performance 
faltered, and she was temporarily unable to pay her bills.  
She was counseled for substandard performance, for being on 
unauthorized absence (UA), and for failing to pay her bills.  
She stated that she accepted this counseling and took steps 
to correct these deficiencies and to improve her performance.  
She stated she sought medical help and was treated for 
insomnia and depression, including with Prozac.  She stated 
she also found a different apartment and paid her outstanding 
debts.  Yet, she continued to be the subject of scrutiny and 
inappropriately severe punishment.  For example, she stated 
she received nonjudicial punishment for being UA for 12 
minutes, a charge that was later used to substantiate a 
finding of substandard performance so severe as to warrant 
administrative discharge.  She filed an equal opportunity 
complaint, but the investigating officer assigned was within 
her command, and the complaint resulted in further 
harassment.  She stated that the command attempted to remove 
her security clearance, and did remove her EOD MOS.  She was 
then arrested and imprisoned for making a bomb threat, and 
remained in the brig for more than four months pending 
charges.  She reported that the command attempted 
unsuccessfully to administratively discharge her on two 
occasions.  The charges against her were ultimately dropped, 
and she was discharged honorably.

Review of the veteran's service personnel records, including 
investigative reports from the Navy Criminal Investigative 
Service (NCIS), corroborates the veteran's statements and 
testimony.

Service personnel records show that the veteran was counseled 
in 1994 for disregarding regulations and disrespect, but that 
she had otherwise exemplary performance prior to and during 
her early assignment as an EOD tech, receiving positive 
evaluation marks, a meritorious mast, and a letter of 
appreciation.  She was recommended for and successfully 
completed the Corporal's Course, the Basic EDO Course M9M, 
the Basic EOD Course BOJ, the Sergeant's Course, and the 
Instructor Course.  She was described as a hardworking non-
commissioned officer (NCO), very productive and excellent at 
her work, including her regular duties, in a September 1998 
evaluation report, and as an outstanding NCO in October 1998.  
The September 1998 report further acknowledged a letter of 
appreciation received for outstanding support to a joint EOD 
range sweep at an Air Force base, and described her 
performance at a recent exercise as nothing short of 
excellent.  The report stated her growth potential was 
unlimited.  However, the record shows she was counseled in 
June 1998 for below average performance and showing up late 
to work in April and May 1998.  She was again counseled in 
November 1998.  In September 1998, she was relieved of her 
duties as EOD tech for the team for substandard behavior and 
conduct unbecoming.  In March 1999 she was again counseled 
for substandard performance of duties.  A March 1999 
evaluation report indicated that the veteran was counseled 
for lack of initiative and substandard performance, and 
records show she received nonjudicial punishment for being UA 
in May 1999.  In May 1999, she was relieved of her duties as 
an EOD tech and it was recommended that her security 
clearance be suspended.  The bases for these actions were her 
substandard performance as documented, her UA, and her 
indebtedness.  Yet, the only period of UA for which she is 
shown as having received nonjudicial punishment is that in 
May 1999.  Her report of discharge reflects that she served 
her full term of enlistment, honorably, and remains subject 
to recall.  The document shows that she had no time lost-
including to UA.  Her MOSs are listed as 2336, EOD tech (2 
years 1 month), and 3521, organizational automotive mechanic 
(OAM) (3 years, 8 months).  These documents do not show that 
the veteran's clearance was suspended.

Records from NCIS show that in October 1999, the veteran was 
arrested and imprisoned pending charges of making a bomb 
threat and bomb threat hoax, and larceny.  Documents dated at 
the time of her arrest purport to show that the veteran 
admitted during interrogation by NCIS officers that she 
intended to murder members within her command by means of a 
bomb.  Yet, she signed a document the same date stating that 
she invoked her right to remain silent and to consult with a 
retained or appointed lawyer.  Thereafter, in June 2000, 
these records note that the veteran was awarded a suspended 
administrative discharge by an administrative discharge 
review board.  She was released and the case was closed 
without final findings or charges.  These records do not show 
the veteran's clearance was suspended.

Other documents associated with the claims file include 
statements by lay witnesses and sworn testimony and 
statements in support of the command's administrative 
discharge proceedings as well as the veteran's rebuttal of 
same, and a request for an Inspector General investigation 
into the circumstances of the veteran's incarceration.  Many 
of these documents support the veteran's arguments that she 
was the subject of harassment due to her gender.  Statements 
from unit members, the veteran's team leader, and the 
command, while documenting a pattern of perceived substandard 
behavior on the veteran's part, also show resentment to women 
and particularly to the veteran because she was a woman in 
the previously all male EOD field.  A statement from the 
officer assigned to investigate the veteran's equal 
opportunity complaints states that he resisted the 
assignment, as he believed the investigating officer should 
have been assigned outside the command being investigated.  
Statements and testimony from the veteran's last supervisor 
during her active duty state she was never approached to give 
feedback on the veteran's performance or to provide an 
evaluation report.  If she had, her input would have been 
positive.  Statements from a retired warrant officer and 
attorney who had known the veteran for 4 years during her 
active service corroborate the veteran's version of events, 
beginning with the change in leadership within her unit, and 
continuing throughout her removal from duty as an EOD tech, 
her equal opportunity complaint, incarceration, and the 
command's failed attempts to administratively discharge the 
veteran.  The witness also noted that the veteran's request 
to present her case before a Request Mast had been denied.  

In reviewing the evidence overall, the clarity of the 
veteran's discharge documents are most compelling.  These 
documents establish that the veteran served her term of 
service, honorably, without loss of any time or other adverse 
marks.  Taken in conjunction with the documents from NCIS 
showing the veteran was released without having been charged 
and that the investigation in her case was closed without 
findings or other adverse actions, the conclusion starkly 
supports the veteran's contentions.

The veteran's stressors are verified by the evidence of 
record.  

A psychiatric disorder to include PTSD, bipolar disorder, and 
major depression is the etiological result of the veteran's 
active service.  See Patton v. West, 12 Vet. App. 272, 281 
(1999).  

The criteria for service connection for a psychiatric 
disorder to include PTSD, bipolar disorder, and major 
depression are met and service connection is warranted.


ORDER

Service connection for a psychiatric disorder to include 
PTSD, bipolar disorder, and major depression is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


